—Appeal by defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), ren*479dered December 6, 1982, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
While returning home on the night of March 13, 1982, complainant fell asleep on a subway train and, upon being awakened, discovered that a sum of money was missing from his pocket. The evidence adduced at trial, including testimony from the arresting officer and from defendant’s accomplice, established that defendant acted as a "lookout” while his accomplice removed the money from complainant’s person.
Defendant’s guilt was proven beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621), and thus the court did not err in denying defendant’s motion to dismiss, made after both sides rested, on the ground that the People had not made out a prima facie case. Furthermore, the court did not abuse its discretion in admitting certain expert testimony (see, People v Cronin, 60 NY2d 430, 433; Rodriguez v Board of Educ., 104 AD2d 978, 979).
We have examined defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.